In an action to recover damages for personal injuries, etc., Kerry E. Connolly appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated September 26, 2006, as, after an infant’s compromise hearing, granted that branch of her motion pursuant to CPLR 1207 which was for an award of an attorney’s fee only to the extent of awarding her a fee in the sum of $392,632.27.
Ordered that the matter is remitted to the Supreme Court, Kings County, for the issuance of a report, in accordance herewith; and it is further,
Ordered that pending the issuance of the report, the appeal is held in abeyance; the Supreme Court shall issue its report with all convenient speed.
*808In determining the amount of the attorney’s fee to be awarded to the appellant, the Supreme Court did not set forth the factors it considered in making its determination. Accordingly, under the circumstances of this case, the matter must be remitted to the Supreme Court, Kings County, for the issuance of a report setting forth said factors (see generally Judiciary Law § 474; cf. Ferguson v I.H.B. Realty, Inc., 44 AD3d 610 [2007]; Edionwe v Hussain, 7 AD3d 751, 753 [2004]). Ritter, J.P., Miller, Dillon and Angiolillo, JJ., concur.